Case 1:20-cv-11619 Document1 Filed 08/31/20 Page 1 of 16

AO 241 (Rev. 09/17)
PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY

District: Wg sparcfhuse tts

Docket or Case No.:

United States District Court
679 Yo-/

Name (under which you were convicted):

Tose Bad ciavez.
Place of Confinement : “oh Ch wn SH fox Y3 Prisoner-No.:
WF¥82I

MLI-Noet$olk Voch/K, MA 02066
| Petitioner (include the name under which you were convicted) Respondent (authorized person having custody of petitioner)
, . Shen Silva

Jose Lincoln haltique

The Attorney General of the State of:

 

 

 

 

 

 

 

 

 

 

 

PETITION

(a) Name and location of court that entered the judgment of conviction you are challenging:

Dedham Svtetiot Couct, L50 Ciegh SH. Lehn, Me

1,

_£99%¥o0-|

(a) Date of the judgment of conviction (if you know): Lhe CLI Lec SFE?
4

Apcil AG, (L&E
Like, $10 pes Conevt (et k
Rg Yes O No

3. Length of sentence:
4, In this case, were you convicted on more ‘than one count or of more than one crime?
5, Identify all crimes of which you were convicted and sentenced in this case: Acsgult OL f Lb a fel a
With dangerous Weapon, (af ¢

(b) Criminal docket or case'number (if you know)

(b) Date of sentencing:

 

 

 

 

 

 

= —
of 8
Go aS = :
q2 5 5
9 4 to TTT 7T
cy a = a =
$ C on
6. (a) What was your plea? (Check one) 2 Oo Bg a
ag (3) Nolo contendere (nog SGlest) 7
a
Sm

& (1) Not guilty
O (2) Guilty O (4) _ Insanity plea
Page 2 of 16
7 Case 1:20-cv-11619 Document 1 Filed 08/31/20 Page 2 of 16

AQ 24] (Rev. 09/17)
(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

you plead guilty to and what did you plead not guilty to?

 

 

 

 

 

 

(c) If you went to trial, what kind of trial did you have? (Check one)
we Jury OF Judge only
7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
nN Yes Oo No
8. Did you appeal from the judgment of conviction?
M Yes O No
9. If you did appeal, answer the following:

(a) Name of court: Massa chus2t#§ Af Peaks Cooft

(b) Docket or case number (if you know):

 

(c) Result: ; :

 

(d) Date of result (if you know):

(c) Citation to the case (if you know): Commstrseal tt, badkiquer, 24 tass spice US (ott)
() Grounds raised: Tap thectitey case at teserttenaing, Suatencle ¢,li fal.

CY Z, ( le, S yas,

rete tue henekit rf hew Svpe, ne Catt cose L VM: AS iZ Pasulas Mealy

 

 

 

 

 

(g) Did you seek further review by a higher state court? & Yes OF No

If yes, answer the following:

(DNameofcourt: Se ppeme Sadtelal Covtt

(2) Docket or case number (if you know): oO

(3) Result: _Lened Al QEA 4

 

Page 3 of 16
Case 1:20-cv-11619 Document1 Filed 08/31/20 Page 3 of 16

AO 241 (Rev. 09/17)
(4) Date of result (if you know): LIK
(5) Citation to the case (if you know): Y f 1I¢ Mase. Seg

(6) Grounds raised: Sate BS Mass bypeals Conf

 

 

 

 

 

(h) Did you file a petition for certiorari in the United States Supreme Court? $4 Yes O No
If yes, answer the following:

(1) Docket or case number (if you know):

(2) Result: Lenied Cect

 

 

 

 

 

 

 

 

(3) Date of result (if you know): Oet | A0lg
(4) Citation to the case (if you know): Sf. SF S CF /; GO, Padisea-u Mase.
10. Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment of conviction in any state court? A Yes GH No
11. If your answer to Question 10 was "Yes," give the following information:
© (Nenecteot — Ledbam Specie Cont
(2) Docket or case number (if you know): o 9g YO. -{
(3) Date of filing (if you know): A v FisS-4- ; [$26

(4) Nature of the proceeding: Wotion to New Atel
(5) Grounds raised: — Dooues Cwrseck 2 (Waass. A fecads (on as
Well LneXiecte Ve_ttial Coonsef lest excul pe docy euiblepLe,
bef

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

4 Yes O No

(Rest: — Dened Metron foc Mew tral

 

Page 4 of 16
Case 1:20-cv-11619 Document1 Filed 08/31/20 Page 4 of 16

AO 241 (Rev. 09/17)

(8) Date of result (if you know): Se pte ber. 1977
| Tt

(b) If you filed any second petition, application, or motion, give the same information:

(1) Name of court: Le hban Guileciol Cooct

(2) Docket or case number (if you know): ‘ L DG X O-/
(3) Date of filing (if you know):

 

 

,

(4) Nature of the proceeding: ~ t

()Grmisniet:  Mplty discovered evidence, PaSecurecial
_nustoaduct

 

 

 

 

 

 

 

* (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

O Yes Pf No

(7) Result: Motjoa So New fclaf, lesied sete CLLLG
(8) Date of result (if you know): Maceh, Jol

(c) If you filed any third petition, application;or motion, give the same information:

(1) Name of court:

 

(2) Docket or case number (if you know):

 

(3) Date of filing (if you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

 

 

Page 5 of 16
Case 1:20-cv-11619 Document1 Filed 08/31/20 Page 5 of 16

AQ 241 (Rev. 09/17)
(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes OG No
(7) Result:

 

(8) Date of result (if you know):

 

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,
or motion? . -

(1) First petition: A Yes O No

(2) Second petition: aK Yes O No

(3) Third petition: O Yes O No

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

 

 

12. For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if-you have more than four grounds. State the facts
supporting each ground. Any legal_arguments must be:submitted in a separate memorandum.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all the grounds in this petition, you may be barred from presenting additional grounds ata later date.

GROUND ONE: Lhe egal SeNtthces

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

c } / 45¢8 C,

   

Ad C00 (ese LifoCal Ly

(b) If you did not exhaust your state remedies on Ground One, explain why:

 

 

 

 

 

 

 

Page 6 of 16
Case 1:20-cv-11619 Document1 Filed 08/31/20 Page 6 of 16

AO 241 (Rev. 09/17)
(c) Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue? pe Yes GO No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
wh Yes O No

(2) If your answer to Question (d)(1) is "Yes," state:
Type of motion or petition: A, i fp 30 Mo f /0 n

Name and location of the court where the motion or petition was filed: Le hy 2th Se POS lo ¢ Coy (f

£50 Ligh St, Ledbam, MA
Docket or case number (ifyouknow): GK ~/

Date of the court's decision: OO

 

Result (attach a copy of the court's opinion or order, if available): LG ve cr -

ideahiage heating Leated @setevielng

 

(3) Did you receive a hearing-on your motion or petition? GO Yes x No
(4) Did you appeal-from the denial of your motion or petition? xf Yes 0 No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? aw Yes O No

(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed: Ma Ss. Afpea AS Cou (Ff

 

Docket or case number (if you know): / b - p- S| 7. A
Date of the court's decision: Nov 4; ls) /)

Result (attach a copy of the court's opinion or order, if available): A f{ / cme, f de fla / > { hole

30

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

Page 7 of 16
., Case 1:20-cv-11619 Document1 Filed 08/31/20 Page 7 of 16

AO 241 (Rev. 09/17)
(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One:

 

 

 

GROUND TWO: Contlict o t [ntelest- With Agbe. lee. hdge

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

(b) If you did not exhaust your state. remedies on Ground Two, explain why:

 

 

 

 

(c) Direct Appeal of Ground Two:
(1) If you appealed from the judgment of conviction, did you raise this issue? Mm Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
CG Yes # No
(2) If your answer to Question-(d)(1) is "Yes," state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

 

Docket or case number (if you know):

 

Page 8 of 16
Case 1:20-cv-11619 Document1 Filed 08/31/20 Page 8 of 16

AO 241 (Rev. 09/17)

Date of the court's decision: \\ lo vembhec Lb ALY
y Y
Result (attach a copy of the court's opinion or order, if available): "The debopdant has ne t-sheun

 

(3) Did you receive a hearing on your motion or petition? , O Yes A No
(4) Did you appeal from the denial of your motion or petition? O Yes GO No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue inthe appeal? O Yes OQ No

(6) If your answer to Question (d)(4) is "Yes," state:

 

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(7) If your answer-to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:
iS L: a1 2 MO, ZN 6 Colt

gelsien overturned the Ahattbess e(fofl of o/te yellate Judges See
Willans v. fennsilvanta, Li, S.Ct 1842 (oll)

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

 

 

have used to exhaust your state remedies on Ground Two :

 

 

 

 

GROUND THREE: frese ce u-fol tal M ‘scohalu CH

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

Page 9 of 16
Case 1:20-cv-11619 Document 1 Filed 08/31/20 Page 9 of 16

AO 241 (Rev. 09/17)

(b) If you did not exhaust your state remedies on Ground Three, explain why:

 

 

 

 

(c)

(d)

Direct Appeal of Ground Three:

(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes yA No

(2) If you did not raise this issue in your direct appeal, explain why: dt Se, ,
€ f tatafe-

Matrod).

 

Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

« Yes O No

(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: hy /e. 3. ) Moftro A

Name and-location of the court where the motion or petition was filed: iz, bi, Hd S / Ot Chat Coolt
680 1th St, Liban, Mb :

Docket or case number (if you know): £ 0G¢o0-/

Date of the court's decision: 6

Result (attach a copy of the court's opinion or order, if available): Th, , Lo HE { 2 7, / he Lt AI
‘ 4 JO

 

 

which caclodud the fesecvtortal t1tscatdyt-{-

(3)-Did you receive a hearing on your motion or petition? O Yes y-¢ No
(4) Did you appeal from the denial of your motion or petition? 4 Yes 0 No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? JR Yes -O No

(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed: M a 56, A Seals (2 ore
" i

 

Docket or case number (if you know): / b - p. 5 99
Date of the court's decision: Nip vember fy, Ol?
/ YL é

Result (attach a copy of the court's opinion or order, if available): “ -

oe ssve. See Mass hpeale aut oplaia Messe. bff IO

 

 

Page 10 of 16
Case 1:20-cv-11619 Document1 Filed 08/31/20 Page 10 of 16

AO241 (Rev. 09/17)

(e)

(7) Lf your answer to Question (d)(4) or Question (d)(5) is “No," explain why you did not raise this issue:

 

 

 

Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Three:

 

 

 

 

GROUNDFOUR: Tye fective heseatencing Counsel

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

enhance SeAPeaces,

 

 

 

 

(b)-If you did not exhaust your state remedies on Ground Four, explain why:

 

 

 

 

 

(c)

(d)

Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue? GO Yes BXNo

(2) If you did not raise this issue in your direct appeal, explain why: 2

that fh dismissed fuieale Cases Nese sed fo eM hank’ Sentilles

 

Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court? »

JK Yes O No

(2) If your answer to Question (d)(1) is "Yes," state:
Type of motion or petition: fi ) kb 30 Motion

Page 11 of 16
Case 1:20-cv-11619 Document1 Filed 08/31/20 Page 11 of 16

AO 241 (Rev. 09/17)

Name and location of the court where the motion or petition was filed: Deda i) ¢ veer. (ot Coe NF

650 Lr St, Laedham, Mh opal
Docket or case number (if you know): C WG¥o- /
Date of the court's decision:
_ March Ye Absb
Result (attach a copy of the court's opinion or order, if available): Vhe Coot t bid Lot a ys ty g c

 

 

i ' Leases,
(3) Did you receive a hearing on your motion or petition? O Yes p& No.
(4) Did you appeal from the denial of your motion or petition? A Yes 0 No

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? y8 Yes O No

(6) Lf your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed: Mass. b reals Catt

Docket or case number (if you know): / b - p- Li gG A
Date of the court's decision: A lo ven b er /y LO ff 7

 

 

 

Result (attach a copy-of the court's opinion or order, if available): : ° 0

   

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

 

 

(e) Other Remedies: Describe.any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four:

 

 

 

 

 

 

Page 12 of 16
Case 1:20-cv-11619 Document 1 Filed 08/31/20 Page 12 of 16

AO 241 (Rev. 09/17)
13. Please answer these additional questions about the petition you are filing:
(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court -
having jurisdiction? JA Yes 0 No
If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them:

 

 

 

 

(b) Is there any ground in this petition that has not been presented in some state or federal court? If so, which

ground or grounds have not been presented, and state your reasons for not presenting them:

 

 

‘

 

14, Have. you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? x Yes 0 No
If "Yes,"_state the name and location of the court, the docket or case number, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

-: . . Nags Sod
of any court apinion or order, if available. A big Laren, FAO ed fy PAE , A, 11C.
E)

“7 ‘ f}

OV v CALC e7To OV ICT eA ©OTAa4 th 2 ACPMEE..FINTEA

 

U pb ff Le Verne fj 4 ‘" Pp te, em i“ £7. Cf] any and x Se
15. Do you have any petition or appeal now pending ( led and not decided yet) in any court, either state or federal, for

the judgment you are challenging? O Yes A No
If "Yes,” state the name and location of the court, the docket or case number, the type of proceeding, and the issues ,

raised,

 

 

 

 

 

Page 13 of 16
°

Case 1:20-cv-11619 Document1 Filed 08/31/20 Page 13 of 16

AO 241 (Rev. 09/17)

16.

17.

18.

Give the name and address, if you know, of each attorney who represented you in the following stages of the

judgment you are challenging:

(2) At preliminary hewing: §—_ Alsfart Alex andec, LIEBE kaclac flace, tlapta

(b) At arraignment and plea: hdd Caclact Addtess vs Maen _____
(©) At tal _ Jpdd tachat adderss voaKneun

(d) At sentencing: Aibect Shek fot, Addcess unknown

 

 

 

 

 

(e) On appeal: o
oSTOVS dt ft OR(e ¥

(f) In any post-conviction proceeding: on C /@ ( » “ Sef SM

(g) On appeal from any ruling against you in a post-conviction proceeding: fotiela {> Nef!

 

 

 

 

Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? G yes WK No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

 

 

(b) Give the date the other sentence was imposed:

 

(c) Give the length of the other sentence:

 

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
future? O Yes QO No
TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S. C. § 2244(d) does not bar your petition.*

The Stl ic 2 dented ALOEAR on Febcvacl 6,202, Oa hpcil
filed) a Cec th Supreme “Court: The Sa ptente

  
 

C Ot io/] +o 50 ond Vid LEAS CL 4 2ndD/ ot OtigiNa LNs
O4 Ay bees Carpe. 2A OF ne LAOl4 wn He f7C32 j

Page 14 of 16
. Case 1:20-cv-11619 Document1 Filed 08/31/20 Page 14 of 16

AO 24] (Rev. 09/17)

  
   

Se "ola ha HG. G Hoth ing

oc ‘ginal Liling of hebeos Corpus. The Pet boner Spout

(eceive ale 4eatkit toc filing tite. £00 the COVLO-1FV

Prison bck: down ond Guecens fz oF Pris Cael The

Poison here has heen _lockdorni, and oaly watil recently

Sopte. Sestiaticas have. been Utted. RH Honer Das Lothad

ot ee

ths fatition Aceess to legal tatectals, legal teseqrely

and Lat Lftach tinte. {5 eX# chte/) Y Lent fed?

0 zat Fes ob hb
_teccoally Stacked again Even with Has shou abou (eli tianel

 

 

has att the ond Heat titte. Litath at the A titionsc did te (e-

 

 

 

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in
part that:

(1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration |
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme Court,
if the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

Page 15 of 16
Case 1:20-cv-11619 Document 1 Filed 08/31/20 Page 15 of 16

"AO 241 (Rev. 09/17)

(2) The time during which a properly filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection.

Therefore, petitioner asks that the Court grant the following relief: Bt fionec Must b “(ese Ateyeed

efi tione é oe fle ‘

 

or any other relief to which petitioner may be entitled.

 

Signature of Attomey (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on F- J 5- - AO (month, date, year).

Executed (signed) on S- 24. AO (date).

he fxn.

f Signatefe of Petitioner
If the person signing is not petitioner, state relationship fo petitioner and ¢xflain why petitioner is not signing this petition.

 

 

 

 

_ Page 16 of 16
Case 1:20-cv-11619 Document1 Filed 08/31/20 Page 16 of 16

, Groomd iv é, Lae eetiye assistance oF AifPella te Conse)

Af ellate Covasel failed 2» fursve any Senttencing ee She
Luled fo go to the Covct Li Je fo ob fain Colles °f “
Jovenile Cases, A flellate Covasel bad obligation
muestigare fre fer afpellate (SSUES,

Ht, That 48
Petitioner (< aised Haig (SSVE (0 & huoke 26 motiovt [ha

Aenied on March % LOG
fetitioner affealed to the
/b- P-548
Result nis that p(pel/ate

See MeMe Aft (7-19

Mags A fpeals Coutt Qocket

Covpst{ WN Ae + t47 cf{Ceet V4,
